UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): November 14, HOME SYSTEM GROUP (Exact name of registrant as specified in its charter) Nevada 000-49770 43-1954776 (State or other jurisdiction of (Commission File Number) (IRS Employer Identification No.) incorporation or organization) No. 5A, Zuanshi Ge, Fuqiang Yi Tian Ming Yuan, Fu Tian Qu, Shenzhen City People’s Republic of China, 518000 (Address of principal executive offices) 086-755-83570142 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01 Changes in Registrant's Certifying Accountant On November 14, 2008, the Board of Directors of Home System Group, a Nevada corporation (the "Company”),the Company (i) dismissed Yu and Associates CPA Corporation (“Yu”) as primary auditor and (ii) retained Morgenstern, Svoboda, & Baer CPA's, P.C. (“MSB”) as primary auditor, each effective November 14, 2008 as approved by the Board of Directors. Yu audited the Company’s financial statements for its 2007 fiscal year.The audit reports of Yu on the Company's financial statements for the 2007 fiscal year did not contain any adverse opinion or disclaimer of opinion, nor were they qualified or modified as to uncertainty, audit scope or accounting principle.During the period from Yu’s appointment as the Company’s primary auditor through the date of this Report, there have been no disagreements with Yu on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements, if not resolved to the satisfaction of Yu, would have caused it to make reference to the subject matter of the disagreements in connection with its report. The Companyhas provided a copy of this disclosure to Yu, and requested that they furnish the Company with a letter addressed to the Securities and Exchange Commission stating whether they agree with the statements made by the Company and, if not, stating the respects in which they do not agree. A copy of the former accountants' response is included as an exhibit to this report. Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b) On November 14, 2008, Guanghan Chen, Binhai Chen and Jianzhao Zheng informed Home System Group, a Nevada corporation (the "Company”), that they were resigning asdirectors of the Company effective immediately. (d)On November 14,2008, the remaining directors on the board elected Fuying Wang,Jianming Xu and Jiang Zhang to fill the vacancies created by the resignations. On September 24, 2008, Fuying Wang joined the Company as Chief Executive Officer.Mr. Wang has served as Vice President of Chuang Fu Management Group since April 2007. Mr. Wang served as Executive Director of Baoli Industrial Investment Group from March 2006 to March 2007.Prior to that, he was an Investment Bank Managing Director
